UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01639 Engex, Inc. (Exact name of registrant as specified in charter) 44 Wall Street, New York, NY 10005 (Address of Principal Executive Office) (Zip Code) CT Corporation, 111 Eighth Avenue, New York, NY 10011 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 495-4200 Date of fiscal year end:September 30 Date of reporting period:June 30, 2011 Item 1. Proxy Voting Record ENZO BIOCHEM, INC. Ticker: ENZ Security ID:294100102 Meeting Date: January 14, 2011 # Proposal Management Recommendation Vote Cast Sponsor 1 Election of Directors For For Issuer 2 To consider and vote upon a proposal to approve and adopt 2011 Incentive Plan For For Issuer 3 Ratify the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for year ending July 31, 2011 For For Issuer 4 To transact such other business as may properly come before the annual meeting or any adjournments or postponements thereof. For For Issuer KERYX BIOPHARMACEUTICALS, INC. Ticker: KERX Security ID:492515101 Meeting Date: June 21, 2011 # Proposal Management Recommendation Vote Cast Sponsor 1 Election of six directors For For Issuer 2 Ratification of the appointment of UHY LLP as independent registered public accounting firm for the year ending December 31, 2011 For For Issuer 3 An advisory vote on compensation of our named executive officers For For Issuer 4 An advisory vote on the frequency of the advisory vote on compensation of our named executive officers For For Issuer 5 The transact of any other business that may properly come before the 2011 Annual Meeting or any adjournment of the 2011 Annual Meeting For For Issuer SIGNATURE/S Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENGEX, INC. By: /s/ David Nachamie Title: Secretary DATE:August25 , 2011
